FINAL REJECTION
This office action is in response to the amendments to the claims filed on 29 December 2020.  Claims 1, 3 – 7 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 – 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Re Claim 1, the phrase “imaginary plane that extends in a gravitational direction” in Line 32 is not present in the original specification and therefore constitutes new matter.  Additionally, the phrase “which is opposite to a bottom of the supply main body in a direction that is perpendicular to the imaginary plane” in Line 35 is not present in the original specification and therefore constitutes new matter (in fact, a “direction that is perpendicular to the imaginary plane” has not been defined at all by the specification).
In Re Claim 6, the phrase “stopper is located on the upper side of the imaginary rotational center axis of the surface level detection unit in the gravitational direction” is not present in the specification and therefore constitutes new matter.
In Re Claim 7, the phrase “surface level detection unit is spaced away from the lower limit stopper in a rotational direction of the surface level detection unit” is not present in the specification and therefore constitutes new matter.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 1, the phrase “opposite to a bottom of the supply main body in a direction that is perpendicular” is indefinite because it is not clear what the distinction is between two elements simply being “opposite” to one another versus the elements being opposite “in a direction that is perpendicular”.  Additionally, the claim does not state what happens “while the bottom of the supply is configured to contact a bottom wall surface” (Line 36).
In Re Claim 6, the phrase “stopper is located on the upper side of the imaginary rotational center axis of the surface level detection unit in the gravitational direction” is indefinite because the gravitational direction points downward, and the upper side is opposite to the gravitational direction.
In Re Claim 7, it is not clear what the distinction is between simply being “spaced away from” versus being spaced away from “in a rotational direction”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 and 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kono (PG Pub US 20170341510 A1) in view of Daly (PG Pub US 20050045458 A1) and further in view of Leymarie (PG Pub US 20060065247 A1).

In Re Claim 1, the Figures 17 – 21 embodiment of Kono discloses a fuel supply device comprising:
a supply main body (41), which is configured to be inserted through an insertion opening (72) of a fuel tank while the supply main body is oriented such that a specific inserting direction of the supply main body is directed toward the insertion opening (see Figures 20 and 21, the configuration of this embodiment reduces the risk of collision between the fuel level sender and the fuel tank by restricting the movable range of the fuel level sender with reference to the tank opening {during insertion}, note that this does not prevent the distal end of the float from contacting the bottom of the tank {Figure 21}); 
a surface level detection device (48) that is configured to detect a level of a surface of fuel through use of a float (483), which is configured to float on the fuel, wherein:
the supply main body includes a lower limit stopper (implied in paragraph [0052], this is also well known as evidenced in the Pertinent Prior Art section of the office action), which limits displacement of the float toward a lower side, wherein the supply main body is configured to be placed in an inside of the fuel tank and supply the fuel to an outside of the fuel tank; 

rotation of the surface level detection unit toward the lower side is limited through contact of the surface level detection unit to the lower limit stopper (paragraph [0052]: “movable ranges of the float 483 and the arm portion 482 are restricted so as to not strike against and move past the bottom surface of the lower base 422”); and 
a rotational range of the surface level detection unit is defined to include at least a space located on a side of the supply main body in the inserting direction (Figure 18 depicts that the space occupied by 481 and 481 is on the side of supply main body 41, also see the double sided arrow in Figure 17 which indicates the rotational range); and a support stay (3) that supports the supply main body in a manner that enables rotation of the supply main body about an imaginary main body rotational axis (represented by center of 45) that serves as a rotational center of the supply main body (see paragraph [0050]), wherein: 
the supply main body is held in an installation orientation of the supply main body as depicted in Figure 17 (pictorial view is in Figure 1), when the supply main body is installed in installed state in the inside of the fuel tank;
the supply main body is in an insertion orientation when the supply main body is being inserted through the insertion opening (as depicted in Figures 20 and 21); 
the supply main body is rotated toward an upper side (i.e. in the “Z” direction depicted in Figure 17) relative to the support stay when the supply main body is moved to the installation orientation from the insertion orientation (in the installed position, the support stay 3 would be perpendicular to the base 42 as depicted for example in Figure 6); 

in a state where the supply main body is placed in the insertion orientation, at which an imaginary rotational center axis of the surface level detection unit (Figure 18 depicts the contact point between the sender gage main body 481 and the pivoting arm 482, the imaginary axis would be in the “Z” direction at this contact point) and a center of gravity of the surface level detection unit are placed along an imaginary plane that extends in a gravitational direction (this is inherent when the orientation in Figure 17 is rotated 90 degrees counter-clockwise to an insertion orientation similar to Figures 20 and 21, the center of gravity will always attain a position that is vertically below the pivot point in a gravitational direction, just like the stationary central position of a pendulum).
However, Kono does not disclose that a distal end part of the surface level detection unit, which is furthermost from the imaginary rotational center axis of the surface level detection unit (i.e. at the end of the float), is located on one side of the imaginary plane.

    PNG
    media_image1.png
    800
    966
    media_image1.png
    Greyscale

Nevertheless, with reference to annotated Figure 1 above, Daly discloses a surface level detection unit wherein, a distal end part of the surface level detection unit, which is furthermost from the imaginary rotational center axis of the surface level detection unit (i.e. at the end of float 14), is located on one side of the imaginary plane, in a direction that is perpendicular to the imaginary plane.

    PNG
    media_image2.png
    850
    1062
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the surface level detection unit of Kono such that the float is located on one side of the imaginary plane in a direction that is perpendicular to the imaginary plane as taught by Daly because MPEP 2144.04 (VI-C) states that rearranging parts of an invention involves only routine skill in the art.

    PNG
    media_image3.png
    850
    761
    media_image3.png
    Greyscale

In the modified apparatus depicted above, it is clear from the annotated figure above that the float (including the distal end part) is located on one side of the imaginary plane which is opposite to a bottom (49) of the supply main body.
Kono further discloses that  the bottom (49) of the supply main body is configured to contact a bottom wall surface (73) of the fuel tank when the supply main body is held in the installation orientation (paragraph [0051]: “lower base 422 gradually contacts .. .. fuel tank”), 
the imaginary main body rotational axis (represented by center of 45) is located on a side of the imaginary plane which is the opposite to the side on which the float (distal end) is located and therefore meets the limitation “the imaginary main body rotational axis is located on another side of the imaginary plane which is opposite to the one side in the direction that is perpendicular to the imaginary plane”,



    PNG
    media_image4.png
    690
    770
    media_image4.png
    Greyscale

The distal end part (annotated above) is configured to contact the bottom wall surface (when the supply main body 41 is lowered slightly from its position in Figure 21 annotated above) and slide along the bottom wall surface towards the upper side {this is inherent to the apparatus as evidenced by Leymarie in Figures 5A – 5F.  Leymarie discloses a supply main body (10) and a float (2, paragraph [0018] states: “accessory 2 may be any device suitable for use within a fuel tank” and paragraph [0003] acknowledges a supply main body (“pump module”) including a fuel level sender which has a float, therefore the accessory 2 can be the float of Kono.  Leymarie depicts in 

In Re Claim 3, the detection unit axis is above the man body rotation axis as depicted in Figure 17 of Kono.

In Re Claim 4, the viewing plane of Figure 17 of Kono reads on an imaginary perpendicular plane that is perpendicular to the main body rotational axis.

In Re Claim 5, the detection unit rotation axis runs parallel to the main body rotation axis as best depicted in Figure 1 of Kono.


Claims 1, 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kono (PG Pub US 20170341510 A1) in view of Green (US Patent US 5168891 A) and further in view of Leymarie (PG Pub US 20060065247 A1).

In Re Claim 1, the Figures 17 – 21 embodiment of Kono discloses a fuel supply device comprising:

a surface level detection device (48) that is configured to detect a level of a surface of fuel through use of a float (483), which is configured to float on the fuel, wherein:
the supply main body includes a lower limit stopper (implied in paragraph [0052], this is also well known as evidenced in the Pertinent Prior Art section of the office action), which limits displacement of the float toward a lower side, wherein the supply main body is configured to be placed in an inside of the fuel tank and supply the fuel to an outside of the fuel tank; 
the surface level detection device (48) includes a surface level detection unit (481, 482, 483) that includes the float (483) and is rotatable relative to the supply main body;
rotation of the surface level detection unit toward the lower side is limited through contact of the surface level detection unit to the lower limit stopper (paragraph [0052]: “movable ranges of the float 483 and the arm portion 482 are restricted so as to not strike against and move past the bottom surface of the lower base 422”); and 
a rotational range of the surface level detection unit is defined to include at least a space located on a side of the supply main body in the inserting direction (Figure 18 
the supply main body is held in an installation orientation of the supply main body as depicted in Figure 17 (pictorial view is in Figure 1), when the supply main body is installed in installed state in the inside of the fuel tank;
the supply main body is in an insertion orientation when the supply main body is being inserted through the insertion opening (as depicted in Figures 20 and 21); 
the supply main body is rotated toward an upper side (i.e. in the “Z” direction depicted in Figure 17) relative to the support stay when the supply main body is moved to the installation orientation from the insertion orientation (in the installed position, the support stay 3 would be perpendicular to the base 42 as depicted for example in Figure 6); 
in the insertion orientation, the surface level detection unit is rotatable relative to the supply main body (paragraph [0052] states that the unit has a movable range, the arm 482 pivots around a pivot axis as indicated by the “void arrow” depicted in Figure 1 and as described in paragraph [0049]); 
in a state where the supply main body is placed in the insertion orientation, at which an imaginary rotational center axis of the surface level detection unit (Figure 18 depicts the contact point between the sender gage main body 481 and the pivoting arm 482, the imaginary axis would be in the “Z” direction at this contact point) and a center of gravity 
However, Kono does not disclose that a distal end part of the surface level detection unit, which is furthermost from the imaginary rotational center axis of the surface level detection unit (i.e. at the end of the float), is located on one side of the imaginary plane.

    PNG
    media_image5.png
    756
    645
    media_image5.png
    Greyscale

Nevertheless, with reference to annotated Figure 3 above, Green discloses a surface level detection unit wherein, a distal end part of the surface level detection unit, which is furthermost from the imaginary rotational center axis of the surface level 

    PNG
    media_image3.png
    850
    761
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the surface level detection unit of Kono such that the float is located on one side of the imaginary plane in a direction that is perpendicular to the imaginary plane as taught by Green because MPEP 2144.04 (VI-C) states that rearranging parts of an invention involves only routine skill in the art.
In the modified apparatus depicted above, it is clear from the annotated figure above that the float (including the distal end part) is located on one side of the imaginary plane which is opposite to a bottom (49) of the supply main body.
Kono further discloses that  the bottom (49) of the supply main body is configured to contact a bottom wall surface (73) of the fuel tank when the supply main body is held in the installation orientation (paragraph [0051]: “lower base 422 gradually contacts .. .. fuel tank”), 
the imaginary main body rotational axis (represented by center of 45) is located on a side of the imaginary plane which is the opposite to the side on which the float (distal end) is located and therefore meets the limitation “the imaginary main body rotational axis is located on another side of the imaginary plane which is opposite to the one side in the direction that is perpendicular to the imaginary plane”.

    PNG
    media_image4.png
    690
    770
    media_image4.png
    Greyscale

The distal end part (annotated above) is configured to contact the bottom wall surface (when the supply main body 41 is lowered slightly from its position in Figure 21 annotated above) and slide along the bottom wall surface towards the upper side {this is inherent to the apparatus as evidenced by Leymarie in Figures 5A – 5F.  Leymarie discloses a supply main body (10) and a float (2, paragraph [0018] states: “accessory 2 may be any device suitable for use within a fuel tank” and paragraph [0003] acknowledges a supply main body (“pump module”) including a fuel level sender which has a float, therefore the accessory 2 can be the float of Kono.  Leymarie depicts in 

In Re Claim 3, the detection unit rotation axis is above the man body rotation axis as depicted in Figure 17 of Kono.

In Re Claim 4, the viewing plane of Figure 17 of Kono reads on an imaginary perpendicular plane that is perpendicular to the main body rotational axis.

In Re Claim 5, the detection unit rotation axis runs parallel to the main body rotation axis as best depicted in Figure 1 of Kono.
Claims 6 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Kono (PG Pub US 20170341510 A1) in view of Daly (PG Pub US 20050045458 A1) and in view of Leymarie (PG Pub US 20060065247 A1) and further in view of Terada (US Patent 9,677,926 B2).

In Re Claim 6, as best understood, Kono does not disclose that the lower limit stopper is located on the upper side of the imaginary rotational center axis.
Nevertheless, Figure 1 of Terada discloses that the lower limit stopper (46a, 47a, 48a) is located on the upper side of the imaginary rotational center axis (i.e. the central axis of shaft 45 which is the pivoting point of arm 56).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to position the lower limit stopper of Kono to be on the upper side of the imaginary rotational center axis as taught by Terada MPEP 2144.04 (VI-C) states that rearranging parts of an invention involves only routine skill in the art.

In Re Claim 7, as best understood, Terada discloses that the surface level detection unit (56, 55) is spaced away from the lower limit stopper (48a) in a rotational direction (SRD, RRD).

Response to Arguments
Applicant’s arguments are moot in view of new grounds of rejection presented in this office action.
Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  Fukuhara (PG Pub 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746